UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4879


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KATIE MARIE REAVELY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:16-cr-00535-BHH-1)


Submitted: June 1, 2020                                           Decided: July 16, 2020


Before DIAZ, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Johnson, Eutawville, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, Katherine Hollingsworth Flynn, Assistant United States Attorney, Jamie
L. Schoen, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Katie Reavely appeals the revocation of her supervised release and her consequent

sentence of 18 months’ imprisonment. We affirm.

      In the fall of 2017, Reavely began a five-year term of supervised release for her

participation in a bank fraud conspiracy. At first, Reavely was reportedly doing well on

that release. However, on April 19, 2018, she was at a friend’s home in Decatur, Georgia,

when DeKalb County police officers executed a search warrant. The home was serving as

a THC-edibles bakery business, with a plethora of signage and products. Police found

approximately 1600 grams of marijuana, 1 gram of cocaine, various baked goods

containing THC, and marijuana cigarettes. They also discovered two firearms. Video

footage in the record captures the execution of the warrant and shows Reavely in the home.

      In May 2018, Reavely’s probation officer alleged four violations stemming from

this occasion: (1) criminal conduct; (2) possession of a controlled substance (1 gram of

cocaine, 1606.2 grams of marijuana, edible THC products, and marijuana cigarettes);

(3) unlawful possession of a firearm; and (4) communication and interaction with persons

known to be engaged in criminal activity. Reavely’s alleged criminal conduct under

Violation One included the following state felonies, with which she was charged: (1) three

counts of purchase, possession, manufacturing, distribution, or sale of controlled

substances; (2) two counts of possession of a firearm during the commission of or attempt

to commit a crime; and (3) possession and use of drug related objects. With respect to

Violation Four, the probation violation report noted that Reavely was suspected of doing

accounting work for the THC-edibles bakery business, and that related ledgers and receipts

                                            2
were found in her car. At her revocation hearing, Reavely stipulated to Violations Two

and Four: possession of the various controlled substances found and being with people

known to be conducting criminal activity.

       As admitted, Reavely committed a Grade A violation, meaning the court “shall

revoke” her supervised release, or at least is advised to do so.            See 18 U.S.S.G.

§ 7B1.3(a)(1). She faced a Guidelines range sentence of 12 to 18 months’ imprisonment.

Additionally, Reavely’s possession of a controlled substance triggered § 3583(g),

revocation provision that stripped the sentencing judge of discretion not to revoke her

supervised release upon the finding of a drug-possession violation.           See 18 U.S.C.

§ 3583(g)(1) (the court “shall revoke the term of supervised release and require the

defendant to serve a term of imprisonment not to exceed the [statutory maximum]” if the

defendant “possesses a controlled substance”). The district court revoked Reavely’s

supervised release and sentenced her at the top of the Guidelines range to 18 months’

imprisonment, to be followed by 24 months of supervised release.

       On appeal, Reavely challenges for the first time the constitutionality of § 3583(g),

both facially and as applied. Reavely relies on Haymond, in which the Supreme Court

struck down a different mandatory revocation provision, § 3583(k), for violating the Fifth

and Sixth Amendments because it resembles criminal punishment for a new offense

without any trial rights, rather than a sanction for breach of the court’s trust. See generally

United States v. Haymond, 139 S. Ct. 2369 (2019). Alternatively, she argues that her

sentence should be vacated because it is plainly unreasonable, contending that it was

(1) based on a clearly erroneous finding that she was involved in the THC-edibles bakery

                                              3
business, and (2) longer than the sentence would be if she were criminally convicted for

possession of a controlled substance.

       First, we address Reavely’s unpreserved constitutional challenge to § 3583(g),

which we review de novo. See United States v. Ide, 624 F.3d 666, 668 (4th Cir. 2010).

When a defendant does not preserve a constitutional challenge to a statute, we review the

claim for plain error, applying the Olano factors: defendants must establish (1) an error,

(2) that was plain, and (3) that affected their substantial rights. See United States v. Webb,

738 F.3d 638, 640–41 (4th Cir. 2013) (citing United States v. Olano, 507 U.S. 725, 732

(1993)). Under the reasoning outlined in a related case, any constitutional error is not plain

on appeal, so Reavely cannot meet the Olano plain error test. See United States v. Coston,

__ F.3d __, __, No. 19-4242, 2020 WL 3956685, at *4–6 (4th Cir. July 13, 2020) (holding

that the Supreme Court’s 4-1-4 split in Haymond provides a factor-based test for

unconstitutionality which § 3583(g) “likely does not meet” and, thus, that any unpreserved

constitutional error was not plain).

       Second, we cannot say that Reavely’s sentence is plainly unreasonable. We will

affirm a revocation sentence so long as it is “within the prescribed statutory range and is

not plainly unreasonable.” United States v. Crudup, 461 F.3d 433, 437–40 (4th Cir. 2006).

First, we determine whether the sentence is “unreasonable at all,” either procedurally or

substantively. United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). If it is not,

we affirm; if it is unreasonable, we determine whether it is plainly so. See United States v.

Slappy, 872 F.3d 202, 206–07 (4th Cir. 2017). We review the district court’s factual

findings for clear error. United States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).

                                              4
       Although sentences that are within the Guidelines range, such as Reavely’s, may be

procedurally unreasonable if the court “fail[s] to adequately explain the chosen sentence,”

see Gall v. United States, 552, U.S. 38, 51 (2007), a district court has “broad discretion to

impose a particular sentence” up to the statutory maximum when revoking supervised

release, see Thompson, 595 F.3d at 547. Reavely is particularly concerned that the district

court sentenced her based on an erroneous assumption that she was involved in the

unlawful bakery business. But given that Reavely was present at the THC-edibles bakery

business, admitted that she was working with her friend on a related Las Vegas venture,

and concededly possessed approximately 1600 grams of marijuana, as well as the actual

edible THC products, it was not clear error for the district court to find that Reavely was

involved in the operation. The context of Reavely’s admissions and video evidence of her

presence at the home all corroborate a finding that she was involved.

       Moreover, her argument that the sentence is longer than it would have been if she

were criminally convicted for possession of a controlled substance is without merit.

Reavely was sentenced for two violations of supervised release, not for possession of a

controlled substance. Revocation sentences are “first and foremost considered sanctions

for the defendant’s ‘breach of trust’—his ‘failure to follow the court-imposed conditions’

that followed his initial conviction—not ‘for the particular conduct triggering the

revocation as if that conduct were being sentenced as new federal criminal conduct.’” See

Haymond, 139 S. Ct. at 2386 (Breyer, J., concurring in the judgment) (quoting U.S.S.G.

ch. 7, pt. A, intro. cmt. 3(b) (Nov. 2018)).



                                               5
       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

Court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6